Citation Nr: 0015668	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-02 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the benefit sought 
on appeal.  The veteran, who had active service from May 1968 
to May 1970, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to June 10, 1999, the veteran manifested no more 
than Level III hearing, bilaterally.

3.  As of June 10, 1999, the veteran manifested Level III 
hearing in his right ear and Level VII in his left ear.



CONCLUSIONS OF LAW

1.  Prior to June 10, 1999, the schedular criteria for a 
compensable evaluation for bilateral hearing loss had not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 (1997).

2.  As of June 10, 1999, the schedular criteria for a 
20 percent evaluation for bilateral hearing loss have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The preliminary question for the Board is whether the veteran 
has presented a well-grounded claim within the meaning of 
38 U.S.C.A. §§ 5107(a) (West 1991), and, if so, whether the 
VA has properly assisted him in the development of his claim.  
An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that 
the veteran's claim is well grounded.  The Board is also 
satisfied that all relevant evidence has been obtained and 
properly developed, and that no further assistance to the 
veteran is required to fulfill the duty to assist.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to service connection has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.87) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.87) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (1997-1999).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables on Tables VI 
and VII was unchanged and, therefore, has no effect on the 
veteran's claim.  The veteran's representative did point out 
that a change to 38 C.F.R. § 4.86 does have bearing on the 
veteran's claim and has requested the Board to apply the new 
regulatory criteria.  In particular, the provisions of 
38 C.F.R. § 4.86(b) provide that:

When the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or 
Table VIa, whichever result is the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

The evidence for the Board's consideration essentially 
consists of two VA audiological examinations, the first 
performed in August 1997 and the second performed in December 
1997.

On VA audiological evaluation performed in August 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
65
80
85
64
LEFT
20
80
90
90
70

Speech recognition scores were 88 percent, bilaterally.

On VA audiological evaluation performed in December 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
55
65
85
53
LEFT
15
65
80
85
61

Speech recognition scores were 94 percent, bilaterally.

Applying this evidence to Table VI, the results of the August 
1997 examination yield numeric designations of Level III for 
both ears, while the results of the December 1997 VA 
examination yield a numeric designation of Level I for the 
right ear and Level II for the right ear.  Regardless of the 
examination utilized, when those values are applied to Table 
on Table VII, they yield a noncompensable evaluation.  As 
such, the requirements for a compensable evaluation for 
bilateral hearing loss have not been met.

However, as pointed out by the representative as of June 10, 
1997, regulatory changes were made which permit an 
alternative method of evaluating hearing loss in certain 
circumstances.  Specifically, when the pure tone threshold is 
30 decibels or less at 1,000 hertz and 70 decibels or more at 
2,000 hertz, either Table VI or Table VIa may be utilized, 
whichever results in the higher numeral.  Applying this 
criteria to the evidence of record, the veteran's hearing is 
not shown to meet the criteria at the time of the December 
1997 examination in that the values at 2,000 hertz were under 
70 decibels.  However, at the time of the August 1997 
examination, the veteran met the requirements for evaluation 
under Table VIa for the left ear because the decibel loss at 
1,000 hertz was under 30, and was over 70 at 2,000 hertz.

As such, utilizing Table VI for the right ear, since it does 
not meet the requirements of 38 C.F.R. § 4.86(b), the numeric 
designation remains Level III, but utilizing Table Via for 
the left ear, the numeric designation is Level VI, which 
according to Section 4.86(b), that numeral will be elevated 
to the next higher numeral for a value of Level VII.  When 
these two values are compared to the Table VII, this yields 
an evaluation of 20 percent for the veteran's bilateral 
hearing loss.  However, this evaluation can only be assigned 
as of the effective date for the change of the regulation, 
which was June 10, 1999.  See 38 C.F.R. §§ 3.114, 3.400(p).  
As such, the Board finds that prior to June 10, 1999, the 
veteran's bilateral hearing loss did not warrant a 
compensable evaluation under the criteria then in effect, but 
as of June 10, 1999, based on the revised rating criteria, a 
20 percent evaluation for bilateral hearing loss is 
warranted.




ORDER

Prior to June 10, 1999, a compensable evaluation for 
bilateral hearing loss is denied.

Subject to the provisions governing the award of monetary 
benefits, as of June 10, 1999, a 20 percent evaluation for 
bilateral hearing loss is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

